Case 19-01298-5-JNC       Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49         Page 1 of
                                           10



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

In re:
                                                   Case No. 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC d/b/a
PRAGUE COMMUNITY HOSPITAL,                         Chapter 11

                      Debtor.




 TRUSTEE’S MOTION FOR APPROVAL OF CONSENT ORDER AND STIPULATION
 BY AND BETWEEN THE TRUSTEE AND TRANSCENDENTAL UNION WITH LOVE
  AND SPIRITUAL ADVANCEMENT RESOLVING, IN PART, MOTION SEEKING (I)
 AN ORDER CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN
 ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE
    MAY TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS;
        AND (II) AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE
           AND DEBTORS’ ESTATES FOR USE OF STIMULUS FUNDS

         NOW COMES Thomas W. Waldrep, Jr., Chapter 11 trustee (the “Trustee”) for CAH

Acquisition Company 7, LLC d/b/a Prague Community Hospital (the “Debtor”), by and through

the undersigned counsel, and pursuant to Rule 4001(d) of the Federal Rules of Bankruptcy

Procedure, and hereby moves the Court to approve and enter the attached Consent Order and

Stipulation by and between the Trustee and Transcendental Union with Love and Spiritual

Advancement Resolving, in Part, Motion Seeking (I) an Order Confirming that (A) Certain

Stimulus Funds Were Used in Accordance with Applicable Terms and Conditions and (B)

Trustee May Transfer Any Remaining Stimulus Funds to Purchasers; and (II) an Order

Eliminating Any Liability of Trustee and Debtors’ Estates for Use of Stimulus Funds (the

“Consent Order”) by and between the Trustee and Transcendental Union with Love and Spiritual

Advancement (“TULSA”). The Consent Order is being submitted simultaneously with this

Motion and is attached hereto as Exhibit 1.


                                              1
Case 19-01298-5-JNC        Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49                 Page 2 of
                                            10



       If, after proper notification to all parties listed on the Certificate of Service, no objections

to this Motion are filed, the Trustee and TULSA request the Court to enter the Consent Order.

TULSA consents to this Motion being filed and the terms of the Consent Order, and its only

objection/request was that this Motion be presented in an expedited fashion. In order to give

parties sufficient time to review the terms of the Consent Order, the Trustee chose not to move to

expedite hearing of this Motion.

       Respectfully submitted this the 5th of June, 2020.

                                              WALDREP LLP

                                              /s/Jennifer B. Lyday
                                              Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                              James C. Lanik (NC State Bar No. 30454)
                                              Jennifer B. Lyday (NC State Bar No. 39871)
                                              Francisco T. Morales (NC State Bar No. 43079)
                                              101 S. Stratford Road, Suite 210
                                              Winston-Salem, NC 27104
                                              Telephone: 336-717-1440
                                              Telefax: 336-717-1340
                                              Email: notice@waldrepllp.com

                                              - and -

                                              HENDREN, REDWINE & MALONE, PLLC

                                              Jason L. Hendren (NC State Bar No. 26869)
                                              Rebecca F. Redwine (NC State Bar No. 37012)
                                              4600 Marriott Drive, Suite 150
                                              Raleigh, NC 27612
                                              Telephone: 919-420-7867
                                              Telefax: 919-420-0475
                                              Email: jhendren@hendrenmalone.com
                                                     rredwine@hendrenmalone.com

                                              Co-Counsel for the Trustee




                                                  2
Case 19-01298-5-JNC   Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49   Page 3 of
                                       10




                         EXHIBIT 1
Case 19-01298-5-JNC     Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49           Page 4 of
                                         10




                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

In re:
                                                   Case No. 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC d/b/a
PRAGUE COMMUNITY HOSPITAL,                         Chapter 11

                     Debtor.



  CONSENT ORDER AND STIPULATION BY AND BETWEEN THE TRUSTEE AND
    TRANSCENDENTAL UNION WITH LOVE AND SPIRITUAL ADVANCEMENT
 RESOLVING, IN PART, MOTION SEEKING (I) AN ORDER CONFIRMING THAT (A)
       CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE WITH
   APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER
       ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN
      ORDER ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’
                 ESTATES FOR USE OF STIMULUS FUNDS

         This matter is before the Court on that certain MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS [ECF No. 573] (the “CARES Act Fund Motion”) and the stipulation

contained herein. Thomas W. Waldrep, Jr., the duly appointed trustee (the “Trustee”) for the



                                             1
Case 19-01298-5-JNC           Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49                      Page 5 of
                                               10



bankruptcy estate of CAH Acquisition Company 7, LLC d/b/a Prague Community Hospital (the

“Prague Debtor”), and Transcendental Union with Love and Spiritual Advancement

(“TULSA”) hereby agree and stipulate as follows:

        A.       The Trustee is administering the bankruptcy estate of the Prague Debtor.

        B.       On February 4, 2020, this Court entered the “Order (A) Approving Sale Free and

Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related

Relief” [ECF No. 450] (the “Sale Order”). Pursuant to the Sale Order, this Court authorized the

Trustee to sell to TULSA and TULSA to acquire substantially all of the assets of the Prague

Debtor, including assignment of certain assumed executory contracts.

        C.       The sale closed on May 4, 2020 (the “Prague Closing Date”), and since that date

TULSA has been operating the 25-bed hospital known as the Prague Community Hospital (the

“Prague Hospital”) in Prague, Oklahoma.

        D.       The Trustee has received certain stimulus Provider Relief Fund payments through

United States Department of Health and Human Services (“DHHS”) under the Coronavirus Aid,

Relief, and Economic Security Act, P.L. 116-136 [HR 748], 134 Stat. 281 (signed into law Mar.

27, 2020) (the “CARES Act”), which is administered by DHHS. Additionally, the Trustee has

received funds in two other programs supported by DHHS and identified in the CARES Act

Fund Motion, the Oklahoma Hospital Association Grant (the “OHA Grant”) and the Small

Rural Hospital Improvement Grant Program (the “SHIP Grant”).

        E.       Specifically, the Trustee has received $3,290,722.631 cash in CARES Act fund

payments, and the other grant programs identified above, on account of the Prague Hospital (the

1
 The Trustee received additional stimulus funds in the amount of $49,461.42 on May 20, 2020, after the CARES
Act Fund Motion was filed.



                                                       2
Case 19-01298-5-JNC        Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49             Page 6 of
                                            10



“Prague Fund Payments”).

       F.      On May 15, 2020, the Trustee filed the CARES Act Fund Motion.

       G.      Pursuant to the CARES Act Fund Motion, the Trustee contends that

$1,763,256.48 of the Prague Fund Payments (the “Used Funds”) represent lost “revenue due to

the coronavirus between February 1, 2020 and the Prague Closing Date.” Motion at ¶ 54. The

Trustee further contends that he should be permitted to transfer to TULSA $1,527,466.15 of the

Prague Fund Payments (the “Unused Funds”).

       H.      TULSA contends that (a) the Prague Fund Payments received by the Trustee after

the Prague Closing Date should be transferred to, and belong to, TULSA because of the sale; (b)

$13,438.92 of the SHIP Grant balance should be transferred to TULSA; (c) $860.43 of the OHA

Grant balance should be transferred to TULSA; (d) the Trustee may not be able to establish that

any of the Used Funds replace lost revenues due to the coronavirus between February 1, 2020

and March 20, 2020; and (e) TULSA should not bear any liability for any Prague Fund Payments

that the Trustee retains use and control over.

       I.      The parties hereto desire to resolve several matters relating to the CARES Act

Fund Motion and establish a briefing and hearing schedule for all unresolved matters.

       In light of the foregoing, the Trustee and TULSA, whose representatives have signed

below, do stipulate and agree as follows, and based upon this stipulation IT IS ORDERED,

ADJUDGED, AND DECREED that:

       1.      The Trustee shall transfer, within two business days of entry of this Consent

Order, to TULSA all Unused Funds, which shall be deemed the property of TULSA and which

transfer shall be deemed valid and not subject to later challenge by any party in interest;

provided, however, that (a) only TULSA can attest under the CARES Act and applicable




                                                 3
Case 19-01298-5-JNC           Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49            Page 7 of
                                               10



regulations to the use of such transferred funds; and (b) the Trustee and the Prague Debtor’s

estate shall have no liability for any attestation made by TULSA or the Trustee’s initial receipt of

such transferred funds.

       2.      On ___________, 2020, this Court shall conduct a non-evidentiary hearing (the

“Legal Issues Hearing”) on whether (a) that portion of the Prague Fund Payments received by

the Trustee after the Prague Closing Date constitute “property of the estate” under 11 U.S.C. §

541(a); and (b) if such funds do constitute “property of the estate”, the right to such funds was

transferred to TULSA as part of the sale. TULSA and the Trustee shall provide to the Court

agreed material facts concerning such issues.

       3.      On _____________, 2020, the Trustee shall file with the Court and serve on

counsel to TULSA a brief on the two issues identified in paragraph 2 hereof, and on

______________, 2020, TULSA shall file with the Court and serve on counsel to the Trustee a

reply brief on such issues.

       4.      In the event that this Court determines that the Trustee has prevailed on all

matters in connection with the Legal Issues Hearing, this Court will schedule a further

evidentiary hearing on all remaining matters concerning the relief sought by the Trustee in the

CARES Act Fund Motion.

       5.      In the event that this Court determines that the Trustee may not retain possession

of any of the Used Funds, the Trustee shall transfer to TULSA such funds within two business

days of entry of a final, non-appealable order, which funds shall be treated in accordance with

paragraph 1 of this Consent Order.

       6.      For any Used Funds that this Court determines the Trustee may retain, only the

Trustee can attest to their use under the CARES Act and applicable regulations; and (b) TULSA




                                                 4
Case 19-01298-5-JNC       Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49               Page 8 of
                                           10



and the Prague Hospital shall have no liability for any attestation made by the Trustee or ongoing

reporting requirments for such Used Funds.

       7.      All parties in interest with notice and opportunity to object, including DHHS,

shall be bound by and shall comply with the provisions of this Consent Order.

       8.      Subject to the provisos in paragraphs 1, 6 and 7 hereof, nothing herein shall affect

the jurisdiction or regulatory authority of DHHS in respect of the use, monitoring, and

enforcement of the rights of DHHS under and in connection with the CARES Act.

SO STIPULATED AND AGREED to today, June 5, 2020.

TRANSCENDENTAL UNION WITH                           TRUSTEE OF CAH ACQUISITION
LOVE AND SPIRITUAL                                  COMPANY 7, LLC
ADVANCEMENT
                                                    /s/ Thomas W. Waldrep, Jr.
/s/ William C. Smith                                Thomas W. Waldrep, Jr.
William C. Smith                                    NC Bar No. 11135
NC Bar No. 14199                                    Waldrep LLP
Manning Fulton & Skinner, P.A.                      101 S. Stratford Road, Suite 210
3605 Glenwood Ave, Suite 500                        Winston-Salem, NC 27104
Raleigh, NC 27612                                   Telephone: 336-717-1440
Telephone: 919-787-8880                             Email: notice@waldrepllp.com
Email: smith@manningfulton.com                      Chapter 11 Trustee of CAH Acquisition
Counsel for Transcendental Union with Love          Company 7, LLC
and Spiritual Advancement

AND

/s/ Hugh M. Robert
Hugh M. Robert
Sherwood, McCormick & Robert
Bank of America Center
15 W. 6th St, Ste 2800
Tulsa, OK 74119
Telephone: 213.443.3602
Email: ericwinston@quinnemanuel.com
Counsel for Transcendental Union with Love
and Spiritual Advancement

                                    END OF DOCUMENT




                                                5
Case 19-01298-5-JNC       Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49             Page 9 of
                                           10



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

In re:
                                                      Case No. 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC d/b/a
PRAGUE COMMUNITY HOSPITAL,                            Chapter 11

                      Debtor.



    NOTICE OF OPPORTUNITY FOR HEARING ON TRUSTEE’S MOTION FOR
  APPROVAL OF CONSENT ORDER AND STIPULATION BY AND BETWEEN THE
    TRUSTEE AND TRANSCENDENTAL UNION WITH LOVE AND SPIRITUAL
    ADVANCEMENT RESOLVING, IN PART, MOTION SEEKING (I) AN ORDER
      CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN
 ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE
 MAY TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II)
    AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’
                 ESTATES FOR USE OF STIMULUS FUNDS

     NOTICE IS HEREBY GIVEN that, on June 5, 2020, the Trustee filed the TRUSTEE’S
MOTION FOR APPROVAL OF CONSENT ORDER AND STIPULATION BY AND
BETWEEN THE TRUSTEE AND TRANSCENDENTAL UNION WITH LOVE AND
SPIRITUAL ADVANCEMENT RESOLVING, IN PART, MOTION SEEKING (I) AN
ORDER CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN
ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE
MAY TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II)
AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’
ESTATES FOR USE OF STIMULUS FUNDS (the “Motion”).

       FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
allowed provided no response and request for hearing are delivered by a party-in-interest in
writing to the Office of the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC
27602, by 5:00 p.m. (prevailing Eastern Time) on June 22, 2020, and,

        FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on
the Motion and any responses thereto before the United States Bankruptcy Court for the Eastern
District of North Carolina, and all interested parties will be notified accordingly.

      If no request for hearing is timlely filed, the Court may rule on the Motion and any
Response thereto ex parte without further notice.




                                               1
Case 19-01298-5-JNC      Doc 612 Filed 06/05/20 Entered 06/05/20 18:26:49         Page 10 of
                                          10



       Respectfully submitted, this the 5th day of June, 2020.

                                            WALDREP LLP

                                            /s/ Jennifer B. Lyday
                                            Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                            James C. Lanik (NC State Bar No. 30454)
                                            Jennifer B. Lyday (NC State Bar No. 39871)
                                            Francisco T. Morales (NC State Bar No. 43079)
                                            101 S. Stratford Road, Suite 210
                                            Winston-Salem, NC 27104
                                            Telephone: 336-717-1440
                                            Telefax: 336-717-1340
                                            Email: notice@waldrepllp.com

                                            - and -

                                            HENDREN, REDWINE & MALONE, PLLC

                                            Jason L. Hendren (NC State Bar No. 26869)
                                            Rebecca F. Redwine (NC State Bar No. 37012)
                                            4600 Marriott Drive, Suite 150
                                            Raleigh, NC 27612
                                            Telephone: 919-420-7867
                                            Telefax: 919-420-0475
                                            Email: jhendren@hendrenmalone.com
                                                   rredwine@hendrenmalone.com

                                            Co-Counsel for the Trustee




                                               2
